         Case 1:19-cr-00725-JPO Document 141 Filed 11/02/20 Page 1 of 1



                                         The Law Offices Of

                    J o s e p h A. B o n d y

Joseph A. Bondy                                                              1776 Broadway
                                                                             Suite 2000
                                                                             New York NY 10019
Stephanie R. Schuman                                                         Tel 212.219.3572
(Of Counsel)                                                                 Fax 212.219.8456

                                                                             josephbondy@mac.com

                                                            October 30, 2020

Hon. J. Paul Oetken
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

               Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

         Lev Parnas respectfully requests modification of his pre-trial release, to allow him to travel
to his local polling place on November 3, 2020, in the company of his two sons, Aaron and
Daniel, to vote.

       I have communicated with the Government and Pre-Trial Services, and neither object to this request.

       Thank you in advance for consideration of this application.

                                                            Respectfully submitted,


                                                            Joseph A. Bondy
                                                                         Granted.
cc:    All Counsel (PACER)                                                 So ordered.
       USPTOs Joshua Rothman                                               October 30, 2020
       Justin Brownlee (e-mail)
